Citation Nr: 0511673
Decision Date: 04/25/05	Archive Date: 06/28/05

Citation Nr: 0511673	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-07 680	)	DATE APR 25 2005
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic adjustment disorder with emotional 
features, also diagnosed as an anxiety disorder, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to service-
connected disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the RO.  

On December 29, 2004, the Board promulgated a decision that 
denied the veteran's claim for an increased rating for the 
service-connected chronic adjustment disorder.  

The Board also remanded claims of service connection for 
hypertension and gastroesophageal reflux disease, both 
claimed as secondary to service-connected disability.  


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process.  38 C.F.R. § 20.904(a) (2004).  

Immediately following the Board's December 2004 decision, the 
Board received additional documentary evidence from the 
veteran, which was not accompanied by a waiver of initial RO 
consideration.  This evidence included relevant VA treatment 
records dated in November 2004 and December 2004.

The United States Court of Appeals for Veterans Claims has 
held that VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record 
at the time a decision is made.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

Accordingly, in order to afford the veteran her due process 
rights, including consideration of this evidence, the 
December 29, 2004 decision is VACATED pursuant to 38 C.F.R. 
§ 20.904.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0434216	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic adjustment disorder with emotional 
features, also diagnosed as an anxiety disorder, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected disability.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to service-
connected disability.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and February 2003 RO rating 
decisions.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2003.  

The issues of service connection for hypertension and GERD as 
secondary to service-connected disability are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

VA will notify the veteran and her representative if further 
action is required on her part.  




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal referable to the claim 
for increase have been obtained by the RO.  

2.  The service-connected chronic adjustment disorder is not 
shown to be productive of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for service-connected chronic adjustment disorder 
with emotional features, also diagnosed as an anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code (DC) 9440 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a March 
2004 Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate her claim for 
increase.  

In particular, the Board notes August 2001 and April 2004 
letters, in which the veteran was advised of her and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
her, and explained what the evidence must show in order to 
substantiate an increased rating claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to her claim has been acquired and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  

Concerning the claim for increase, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports her claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to her claim that have not been obtained 
and considered.  The veteran had several opportunities to 
identify sources of evidence, including the claim she filed, 
her Notice of Disagreement, her Substantive Appeal, her 
recent hearing testimony and the statements she has filed.  

She has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is harmless.  



Increased rating for service-connected chronic adjustment 
disorder, 
currently evaluated as 30 percent disabling

The veteran seeks an increased rating for her service-
connected chronic adjustment disorder, currently evaluated as 
30 percent disabling.  She essentially contends that her 
service-connected chronic adjustment disorder is more severe 
than is contemplated by the 30 percent rating currently 
assigned under 38 C.F.R. § 4.130, DC 9400.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2004).  

An evaluation of 30 percent is assigned for chronic 
adjustment disorder whenever there is:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9440 (2004).  

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
warranted if there is:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9440 (2004).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

Further, a rating of 100 percent is warranted when there is:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Of record is a May 2003 statement from the veteran's 
employer, who observed that she appeared to suffer from 
severe pain, headaches and anxiety attacks over the course of 
a few months.  

Of further note is a March 2004 statement from a coworker, 
who stated her belief that the veteran suffered from 
headaches, dizziness, and a nervous stomach, which she 
attributed to mood swings that occurred when the veteran 
tried to conceal her stress.  

In May 2003, the veteran testified at a hearing that she was 
experiencing nervousness, vomiting, sweating and fatigue.  
She indicated that her doctors had told her that was having 
panic attacks.  Reportedly, she was taking Prozac and had 
missed about 10 days of work in the last 6 months.  

Although the veteran and her coworkers may testify as to 
symptoms they perceive to be manifestations of disability, 
the question of whether the veteran's disability has 
increased in severity is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A March 2002 VA treatment record notes the veteran complained 
of two consecutive weeks of depression and apathy and a 
chronic depression condition.  

The Board notes a June 2002 VA medical examination, which 
noted the veteran was employed full time and had some social 
relationships.  Upon examination it was noted the veteran was 
cooperative and neatly dressed and exhibited no bizarre motor 
movements or tics.  

The VA examiner indicated that her mood was moderately tense 
but friendly, and her affect was appropriate.  Also noted was 
that she did not suffer nightmares, flashbacks, delusions, 
hallucinations, ideas of reference or suspiciousness.  

Additionally, the VA examiner indicated that the veteran's 
memory, both remote and recent, was good and that her 
insight, judgment and intellectual capacity appeared 
adequate.  

The veteran was diagnosed with an anxiety disorder not 
otherwise specified, dependent personality traits, and a 
global assessment of functioning (GAF) score of 65 with mild 
to moderate symptoms.  The examiner did not find evidence of 
an adjustment disorder with mixed emotional features during 
his examination.  

In this case, a score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2004).  

Regardless of the diagnosis, the recent examiner assigned a 
GAF score that is indicative of mild to moderate impairment.  
There is no other recent medical evidence of a greater level 
of disability.  

Additionally, the Board notes a November 2002 private opinion 
letter in which the physician claims to have treated the 
veteran soon after she returned from service.  

The physician recalled the veteran exhibiting reluctance to 
discuss her service experience and that he treated her with 
anxiolitics and antidepressants.  The physician stated that 
he had not treated the veteran since the 1970's.  

A March 2004 private medical note assessed the veteran with 
anxiety and previous depression.  An April 2004 note from the 
same facility assessed the veteran with anxiety and 
depression.  

Lastly, a VA treatment report dated in June 2004 diagnosed 
the veteran with anxiety and depression and indicated that 
the veteran was stable and not suicidal.  

The Board finds that the preponderance of the evidence does 
not support the claim for an increased evaluation for the 
service-connected psychiatric disability.  Hence, having 
viewed the evidentiary record in its entirety, the benefit 
sought on appeal is denied.  



ORDER

An increased rating for service-connected chronic adjustment 
disorder is denied.  



REMAND

The veteran asserts that she developed hypertension and GERD 
as the result of her service-connected chronic anxiety 
disorder.  

As stated above, the VCAA, Public Law No. 106-475, 114 Stat. 
2096 (2000), substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

The assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

There is evidence of record, in the form of two June 2002 VA 
medical examinations indicating the veteran currently suffers 
from hypertension and esophageal reflux.  

The Board notes an August 2002 VA medical examination letter, 
in which the examiner commented on the likelihood of the 
veteran's alleged hypertension and GERD being related to her 
service-connected chronic adjustment disorder.  

The examiner noted the veteran's medical history indicated 
her GERD might have existed prior to her service-connected 
disability and that the veteran's GERD might have caused her 
nervous condition.  

Additionally, the examiner stated his uncertainty that the 
veteran's hypertension was linked to her chronic adjustment 
disorder.  The examiner indicated that he did not believe the 
hypertension or GERD were caused by her service-connected 
disability; however, he appeared uncertain of his assessment 
of her condition.  

Also of note is an April 2004 statement in which the veteran 
requests the VA obtain medical records from a private 
physician who purportedly treated her for a stomach condition 
shortly after leaving service.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask her to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated her 
for her alleged hypertension and GERD.  
She should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should seek to 
obtain any medical records from a private 
examiner referred to in the veteran's 
April 2004 statement, who allegedly 
treated the veteran for a stomach 
disorder directly following service.  

3.  The RO should schedule the veteran 
for a VA examination with the appropriate 
specialists to determine the nature and 
likely etiology of the claimed 
hypertension and GERD.  All necessary 
tests and studies should be completed and 
associated with the claims file.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's claim and furnish an 
opinion addressing the following 
question:  whether it is at least as 
likely as not that the veteran has 
disability manifested by hypertension or 
GERD that was caused or aggravated by the 
service-connected psychiatric disorder.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered, expressing agreement 
or disagreement therewith, and giving 
reasons for such agreement or 
disagreement.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claims of service connection for 
hypertension and service connection for 
GERD.  If any decision remains adverse to 
the veteran, the RO should provider her 
and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs





